Case 2:18-cv-11273-MCA-JAD Document 844 Filed 09/27/19 Page 1 of 1 PageID: 19318




                                                                                                    THOMAS P. SCRIVO
                                                                                                     tscrivo@oslaw.com


                                                September 27, 2019

   VIA ECF
   All Counsel

         Re:      Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Civil Action No. 18-11273

  Dear Counsel:

          Please allow this correspondence to confirm that there will be a monthly meeting on
  October 16, 2019 at 1:00 p.m. EST. The meeting will be held at K&L Gates, LLP, One Newark
  Center, Tenth Floor, Newark, New Jersey 07102. Any party wishing to appear telephonically can
  use the following dial-in instructions:

                  Dial In: (719) 359-9722

                  Toll Free: (888) 757-2790

                  Passcode: 2661793

         The parties should coordinate a court reporter for the recording of this meeting.

          Any party that wishes to include a topic on the agenda shall notify me, with a copy to all
  parties, at least two (2) days prior to the meeting.

          Please note that all future monthly meetings will be held at 1:00 p.m. EST to accommodate
  travel schedules. Moreover, the January 16, 2020 meeting is rescheduled to January 15, 2020.

         Thank you.

                                                                  Very truly yours,

                                                                  /s/ Thomas P. Scrivo

                                                                  Thomas P. Scrivo


  cc:    Hon. Joseph A. Dickson, U.S.M.J. (via ECF)


            14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsimile: (973) 239-3400 | oslaw.com
                       Empire State Building 350 Fifth Avenue, 59th Floor New York, NY | (888) 663-1117
